Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRODE FEEDTHRU HAVING PIN ATTACHED TO WIRE THEREIN AND METHOD OF MANUFACTURING

Examiner: Adam Arciero	S.N. 16/953,440	Art Unit: 1727          October 22, 2021 

DETAILED ACTION
The Application filed on November 20, 2020 has been received.  Claims 2-21 are currently pending and have been fully considered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Stemen et al. (as found in IDS dated November 20, 2020), Pretzlaff et al. (as found in IDS dated November 20, 2020) and Teske et al. (as found in IDS dated November 20, 2020), do not specifically disclose, teach, or fairly suggest the claimed feedthru assembly for an electrolytic device.  The explanations of the teachings of the prior arts can be found in the Office actions of the parent application 15/421,582, now US Patent No. 10,510,998 B2)  In particular, the prior arts do not specifically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM A ARCIERO/Examiner, Art Unit 1727